Exhibit STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made effective the 12th day of August, 2009 by and between, Healthcare Corporation of America, a New Jersey corporation located at 36 Kevin Drive Suite 100, Flanders, New Jersey 07836 (the "Company") and John P. Kretzu located at 107 Eaton Place, Voorhees, New Jersey 08043 (the "Purchaser"). RECITALS WHEREAS, the Purchaser desires to purchase certain shares of the Company's common stock (the "Common Stock") on the terms and conditions set forth herein, and WHEREAS, the Company desires to issue and sell shares of the Common Stock to the Purchaser on the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises hereinafter set forth, and, other good and valuable consideration, the parties hereto agree as follows: 1.Authorization, Sale and Issuance of Shares and Options 1.1Authorization The Company shall issue 10,000 shares of Common Stock (the "Shares") no par value per share which shall be approximately equal to .0735% of the Company's issued and outstanding common stock, to the Purchaser at a purchase price of $.50 per share for an aggregate value of $5,000. The Company shall issue 4,000 Warrants to the Purchaser at a purchase price of $.50 per Warrant. The Purchaser may exercise these Warrants at any time during the Three Year Period. The Three Year Period is defined as the period commencing from the closing date of the filing of Form 15-C-211 with the SEC and ending three years from that date. At the end of the Three Year Period, any Warrants that are not exercised will expire. These Warrants may not be transferred. 1.2Sale and Issuance of the Shares Subject to the terms and conditions hereof the Company shall sell and Purchaser shall purchase the Shares at the closing, as defined below. 2.Closing The Closing date appears on Page 8. 2.1Delivery Subject to the terms of this agreement, at Closing the Company will deliver to the Purchaser the stock certificates representing the 10,000 shares purchased by the Purchaser from the Company. 3.Representations and Warranties of the Company The Company hereby represents and warrants to the Purchaser as of the Closing date as follows: 2 3.1Organization and Standing: Articles and Bylaws The Company is and will be a corporation duly organized, validly existing, and in good standing under the laws of the State of New Jersey and will have all requisite corporate power and authority to carry on its business as proposed to be conducted. 3.2Corporate Power The Company will have at the Closing, requisite corporate power to enter into this Agreement and to sell and issue the Shares. This Agreement shall constitute a valid and binding obligation of the Company enforceable in accordance with the respective terms, except as the same may be limited by bankruptcy, insolvency, moratorium, and other laws of general application affecting the enforcement of creditors' rights. 3.3Capitalization The authorized capital stock of the Company is 25,000,000 shares of Common Stock, no par value per share. 3.4Authorization (a)Corporate Action All corporate action on the part of the Company necessary for the authorization, execution and delivery of this agreement, the sale and issuance of the Shares and the performance of the Company's obligations hereunder will be taken prior to the Closing. This Agreement constitutes a valid and legally binding obligation of the Company, enforceable in accordance with its terms. (b)Valid Issuance The shares, when issued in compliance with the provisions of this Agreement will be duly authorized, validly issued, fully paid and non-assessable, and will be free of any liens or encumbrances caused or created by the Company, provided, however, that all such shares may be subject to restrictions on transfer under state and federal securities laws as set forth herein, and as they may be required by future changes in such laws. (c)No Preemptive Rights Except as provided herein, no person currently has or will have any right of first refusal or any preemptive rights in connection with the issuance of the Shares, or any future issuance of securities by the Company. 3.5Compliance with Other Instruments. The Company will not be in violation of any term of the Company's Articles or Bylaws, nor will the Company be in violation of or in default in any material respect under the terms of any mortgage, indenture, contract, agreement, instrument, judgment or decree, the violation of which would have a material adverse effect on the Company as a whole, and to the knowledge of the Company, is not in violation of any order, statute, rule, or regulation applicable to the Company, the violation of which would have a material adverse effect on the Company. The execution, delivery and performance of and compliance with this Agreement and the issuance and sale of the Shares will not (a) result in any such violation, or (b) be in conflict with or constitute a default under any such term, or (c) result in the creation of any mortgage, pledge, lien, encumbrance, or charge upon any of the properties or assets of the Company pursuant to any such term. 3 4.Representations and Warranties of Purchaser and Restrictions on Transfer Imposed by the Securities Act. 4.1Representations and Warranties by the Purchaser. The Purchaser represents and warrants to the Company as follows: (a)Investment Intent This Agreement is made with the Purchaser in reliance upon the Purchaser's representations to the Company, evidenced by the Purchaser's execution of this Agreement, that the Purchaser is acquiring the Shares for investment for the Purchaser's own account, not as nominee or agent, and not with a view to or for resale in connection with, any distribution or public offering thereof within the meaning of the Securities Act and applicable law. The Purchaser has the full right, power, and authority to enter into and perform this agreement. (b)Shares not Registered The Purchaser understands and acknowledges that the offering of the shares pursuant to this Agreement will not be registered under the Securities Act on the grounds that the offering and sale of securities contemplated by this Agreement are exempt from the registration under the Securities Act pursuant to Section thereof and exempt from registration pursuant to applicable state securities of blue sky laws, and that the Company's reliance upon such exemptions is predicated upon such Purchaser's representations set forth in this Agreement. The Purchaser acknowledges and understands that the Shares must be held indefinitely unless the Shares are subsequently registered under the Securities Act and qualified under state law or unless an exemption from such registration and such qualification is available. The Company intends to file an S-l Registration and will include the Purchaser's shares in said filing. (c)No Transfer Except as set forth in Section 4.4 hereunder, the Purchaser covenants that in no event will the Purchaser dispose of any of the Shares (other than in conjunction with an effective registration statement for the Shares under the Securities Act in compliance with Rule 144 promulgated under the Securities Act) unless and until (i) the Purchaser shall have notified the Company of the proposed disposition and shall have furnished the Company with a statement of the circumstances surrounding the proposed disposition, and (ii) if reasonable required by the Company, the Purchaser shall have furnished the Company an opinion of counsel satisfactory in form and substance to the Company to the effect that (x) such disposition will not require registration under the Securities Act, and (y) appropriate action necessary for compliance with the Securities Act and any other applicable state, local, or foreign law has been taken, and (iii) the Company has consented, which consent shall not be unreasonably withheld. (d)Knowledge and Experience The Purchaser (i) has such knowledge and experience in financial and business matters as to be capable of evaluating the merits and risks of the Purchaser's prospective investment in the Shares; (ii) has the ability to bear the economic risks of the Purchaser's prospective investment; (iii) has been furnished with and had access to such information as the Purchaser has considered necessary to make a determination as to the purchase of the Shares together with such additional information a is necessary to verify the accuracy of the information supplied; (iv) has had 4 all questions which have been asked by the Purchaser satisfactorily answered by the Company; (v) has not been offered the Shares by any form of advertisement, article, notice, or other communication published in any newspaper, magazine, or similar medium; or broadcast over television, or radio; or any seminar or meeting whose attendees have been invited by any such medium and (vi) I am an accredited investor. (e)Not Organized to Purchase. The Purchaser has not been organized for the purpose of purchasing the Shares. 4.2Legends Each certificate representing the Shares shall be endorsed with the following legends: (a)Federal Legend. The securities represented by this certificate have not been registered under the Securities Act of 1933, as amended (the "Act") and are "restricted securities" as defined in rule 144 promulgated under the Act. The securities may not be sold or offered for sale or otherwise distributed except (i) in conjunction with an effective registration statement for the shares under the Act, of (ii) pursuant to an opinion of counsel, satisfactory to the company, that such registration or compliance is not required as to said sale, offer, or distribution. (b)Other Legends. With respect to any other legends required by applicable law, the Company need not register a transfer of legend Shares, and may also instruct the transfer agent not to register the transfer of the Shares, unless the conditions specified in such legend is satisfied. 4.3Rule 144. The Purchaser is aware of the adoption of Rule 144 by the SEC promulgated under the Securities Act, which permits limited public resale of securities acquired in a nonpublic offering, subject to the satisfaction of certain conditions. The Purchaser understands that under Rule 144, the conditions include, among other things: the availability of certain, current public information about the issuer and the resale occurring not less than six months after the party has purchased and paid for the securities to be sold. 5.Conditions to Closing 5.1Conditions to the PARTIES Obligations The obligations of the PARTIES at the Closing are subject to the fulfillment to their satisfaction, on or prior to the Closing, of the following conditions, any of which may be waived in accordance with the provisions hereof. (a)Representations and Warranties Correct: Performance of Obligations The representations and warranties made by the PARTIES in Section 3 hereof shall be true and correct when made and at the Closing. The PARTIES business and assets shall not have been adversely affected in any material way prior to the Closing. The PARTIES shall have performed in all material respects all obligations and conditions herein required to be performed or observed by it on or prior to closing. 5 (b)Consents and Waivers The Company shall have obtained in a timely fashion any and all consents, permits, and waivers necessary or appropriate for the consummation of the transactions contemplated by this Agreement. 5.2Conditions to Obligations of the Company The Company's obligation to sell the Shares at the closing is subject to the condition that the representations and warranties made by the Purchaser in Section 4 hereof shall be true and correct when made, and on the Closing. 6.Affirmative Covenants of the Company The Company hereby covenants and agrees as follows: 6.1Financial Information The Company will furnish holders of the Shares with annual audited financial statements together with such notes and commentary by the management as is usual and customary. 7.Registration Rights The Purchaser is not entitled to any registration rights under this Agreement or associated with the purchase of the Shares. The purchase shall be subject to such private restrictions on the transfer of the Shares as are designated from time to time by the Company or its investment bankers or underwriters. 8.Risk Factors The securities offered hereby are speculative in nature and involve a high degree of risk.
